In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Division of Human Rights dated November 22, 2002, which dismissed the petitioner’s complaint upon a finding of no probable cause to believe that the respondent Board of Education of the City of New York unlawfully discriminated against the petitioner on the basis of his race and gender, the petitioner appeals from (1) an order and judgment (one paper) of the Supreme Court, Kings County (Knipel, J.), dated April 23, 2003, which granted the cross motion of the respondent Board of Education of the City of New York to deny the petition, and, in effect, dismissed the proceeding, and (2) an order of the same court dated June 24, 2003, which denied the petitioner’s motion for leave to reargue.
Ordered that the appeal from the order dated June 24, 2003, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order and judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The Supreme Court properly concluded that the determination of no probable cause made by the respondent New York State Division of Human Rights (hereinafter the Division) was not arbitrary and capricious (see Matter of Bazile v Acinapura, 225 AD2d 764, 765 [1996]; Matter of Sidoti v New York State Div. of Human Rights, 212 AD2d 537 [1995]). Contrary to the petitioner’s contention, the fact that the Division’s determination rested in part on alleged hearsay statements does not warrant reversal (see Matter of Butler v Nassau County Civ. Serv. Commn., 175 AD2d 159 [1991]). Altman, J.P., H. Miller, Goldstein and Skelos, JJ., concur.